096-276274-15                                          FILED
                                                                                  TARRANT COUNTY
                                                                                11/13/2015 6:13:09 PM
                                 CAUSE NO. 096-276274-15                         THOMAS A. WILDER
                                                                                    DISTRICT CLERK


                                                                           RECEIVED IN
AUDRIANNE SCHNEIDER, individually and §                      IN THE DISTRICT  COURT
                                                                       2nd COURT OF APPEALS
as next friend of KELSIE NICOLE §                                       FORT WORTH, TEXAS
SCHNEIDER, a minor child,                        §                    11/16/2015 8:20:52 AM
                                                 §                        DEBRA SPISAK
                    Plaintiffs/Cross-Defendants, §                             Clerk
vs.                                              §
                                                 §
KRISTEN HAYTER and CONSUMERS §
COUNTY           MUTUAL            INSURANCE §
COMPANY,                                         §
                  Defendants/Cross-Defendants §          OF TARRANT COUNTY, TEXAS
                                                 §
and                                              §
                                                 §
J. FUENTES COLLEYVILLE, LP d/b/a §
GLORIA’S RESTAURANT; JOSE FUENTES §
COLLEYVILLE, INC. d/b/a GLORIA’S §
RESTAURANT; and CARLOS FUENTES, §
INC. d/b/a GLORIA’S RESTAURANT,                  §
                                                 §
      Intervention Defendants/Cross-Claimants §
                                                 §           96th JUDICIAL DISTRICT


                      INTERVENORS’ JOINT NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

       J. FUENTES COLLEYVILLE, LP d/b/a GLORIA’S RESTAURANT; JOSE FUENTES

COLLEYVILLE, INC. d/b/a GLORIA’S RESTAURANT; and CARLOS FUENTES, INC. d/b/a

GLORIA’S RESTAURANT, Intervenors in the above-entitled and numbered cause, hereby file

this Joint Notice of Appeal and would respectfully show as follows:

                                               I.

       In accordance with Tex. R. App. P. 25(d), the Intervenors provide the following

information:




Intervenors’ Notice of Appeal                                                              1
                                              096-276274-15


       (1) The trial court that rendered the order and judgment being appealed is the 96th

District Court of Tarrant County, Texas.

       (2) The order from which the Intervenors appeal is an order striking the Intervenors’

“Petition [sic] in Intervention.” That order was signed by the trial court on September 18, 2015.

The separate, final judgment in this case was signed by the trial court on October 9, 2015.

       (3) J. Fuentes Colleyville, L.P., Jose Fuentes Colleyville, Inc., and Carlos Fuentes, Inc.,

the Intervenors herein, desire to appeal from the order and final judgment described above.

       (4) The Intervenors take this appeal to the Second District Court of Appeals of Texas

       (5) This notice of appeal is filed by J. Fuentes Colleyville, L.P., Jose Fuentes Colleyville,

Inc., and Carlos Fuentes, Inc.,

       (6) This is not an accelerated appeal.

       (7) This is not a restricted appeal.

                                                       II.

       In accordance with Rule 25.1(e), Tex. R. App. P., the Intervenors state that they are

serving a copy of this notice of appeal on all parties to the trial court’s final judgment and are

filing a copy of such notice with the clerk of the Second District Court of Appeals.

       WHEREFORE, PREMISES CONSIDERED, the Intervenors pray that the trial court, the

Court of Appeals, and all parties to the final judgment in this case observe this notice of appeal.

                                                 Respectfully submitted,

                                                 LAW OFFICE OF JEFFREY R. BOGGESS

                                                 /s/Jeff R. Boggess
                                                 JEFF R. BOGGESS
                                                 SBN: 02558800
                                                 2815 Valley View Lane, Suite 202
                                                 Dallas, TX 75234



Intervenors’ Notice of Appeal                                                                     2
                                      096-276274-15


                                          (972) 514-2007 (telephone)
                                          (214) 594-8800 (telecopier)
                                          Jeffboggess.law@gmail.com
                                          COUNSEL FOR INTERVENTION
                                          DEFENDANTS/CROSS-CLAIMANTS


                                  CERTIFICATE OF SERVICE
       I hereby certify that I have served a copy of the foregoing instrument by electronic
delivery    upon       Messrs.    Rocky     (rwalton@rockywalton.com),     Ron      Walton
(ronw@rockywalton.com), and Tim D. Brandenburg (timb@rockywalton.com), counsel of
record for Plaintiffs, Mr. Greg Hargrove (gsh@mcdonaldlaw.com), counsel of record for
Defendant Hayter, Mr. Micah P. Pardun (mpardun@travelers.com), counsel of record for
Consumers County Mutual Insurance Co., and Mr. D. Michael Wallach (M.Wallach@Wallach-
law.com), Guardian ad Litem, on this ___th day of November, 2015.

                                          /s/ Jeff R. Boggess__________




Intervenors’ Notice of Appeal                                                            3
                                096-276274-15




Intervenors’ Notice of Appeal                   4
                                   CAUSE NO. 096-276274-15

AUDRIANNE SCHNEIDER, as Next Friend                   §           IN THE DISTRICT COURT
of KELSIE NICOLE SCHNEIDER, A                         §
MINOR CHILD                                           §
                                                      §
Plaintiffs                                            §
                                                      §
v.                                                    §           OF TARRANT COUNTY TEXAS
                                                      §
KRISTEN HAYTER and CONSUMERS                          §
COUNTY MUTUAL INSURANCE                               §
COMPANY                                               §
                                                      §            96'h JUDICIAL DISTRICT
Defendants.


     ORDER ON PLAINTIFF'S MOTION TO STRIKE PETITION IN INTERVENTION

         ON THIS DAY CAME ON TO BE CONSIDERED Plaintiffs Motion to Strike Petition

in Intervention, and the Court, after having reviewed the motion, is of the opinion that Plaintiff's

Motion is well taken and should be granted.

        It is therefore ORDERED that Plaintiff's Motion to Strike Petition in Intervention is hereby

GRANTED and the Petition in Intervention filed by Interveners, J. Fuentes Colleyville, LP d/b/a

Gloria's Restaurant; Jose Fuentes Colleyville, Inc. d/b/a Gloria's Restaurant and Carlos Fuentes,

Inc. d/b/a Gloria's Restaurant, is STRICKEN.


         SIGNED the /2?..1/.day     of_-;L,~-=--ff---'-=.::...-=-·---''      2015.




                                       PRESIDING JUDGE




Court's Minutes                         ) . . .j     E-MAILED
Transaction# _t.l~!e--­                            'f>'Jr ssI fh!lllrlr! I
                    L(
                                                   ~ l fi\AlJtfr\ I
                                                          ~~~h
ORDER STRIKING PETITION rN rNTERVENTION                                              Solo Page
                                                 096-276274-15                                                     FILED
                                                                                                     TARRANT COUNTY
                                                                                                   10/8/2015 10:45:21 AM
                                                                                                    THOMAS A. WILDER
                                                                                                        DISTRICT CLERK
                                       CAUSE NO. 096-276274-15

    AUDRIANNE SCHNEIDER,                              §    IN THE DISTRICT COURT
    INDIVIDUALLY AND AS NEXT                          §
    FRIEND OF KELSIE SCHNEIDER,                       §
    A MINOR,                                          §
         PLAINTIFF,                                   §
                                                      §
    vs.                                               §    96TH JUDICIAL DISTRICT
                                                      §
    KRISTEN HAYTER AND                                §
    CONSUMERS COUNTY MUTUAL                           §
    INSURANCE COMPANY                                 §    TARRANT COUNTY, TEXAS
         DEFENDANTS.

                                    AGREED FINAL JUDGMENT

          On this the 18'' day of September, 2015, came to be heard the above-entitled and numbered

  cause, wherein appeared Audnanne Schneider, Individually and as Next Friend of Kelsie Nichole

  Schneider, a Minor Child (hereinafter "Plaintiffs"), Kristen Hayter, and Consumers County Mutual

  Insurance Company (hereinafter "Defendants'').

          Plaintiff Audrianne Schneider appeard by and through her counsel of record, Ron W.

  Walton; Kelsie Nichole Schneider, a minor, appeared by and through her court appointed Guardian

  Ad Litem, D. Michael Wallach, Defendant Kristen Hayter appeared by and through his counsel of

  record, Greg S. Hargrove, and Consumers County Mutual Insurance Company appeared by and

  through its counsel of record Micah P. Pardun.

          After considering the pleadings and evidence, the Court is of the opinion and finds that

  Kelsie Nichole Schneider is a minor, that the Minor     Plaintifr~   next friend is Audrianne Schneider,

   that the next friend is fully informed that the liability of Defendants is uncertain, indefinite and

  disputed; that the Minor Plaintiff has recovered or is in the process of recovering from the effects of

  her injuries; that the next friend is fully informed with respect to the facts of liability, the disputed

  nature of the cause of action, the nature and extent of the injuries and damages claimed; and that,




eotif~T
Transaction # _]"JW~,.---
                                                    096-276274-15



with knowledge of the cause of action as above-said, the parties hereto have agreed to compromise

and settle such cause of action in full settlement of the respective claims of all parties.

        The Court is further of the opinion and finds that the Settlement Agreements entered into

by and between Plaintiffs and Defendants, to settle all claims, demands and causes of action herein

involved are reasonable, fair, just, and in the best interest of Kelsie Nichole Schneider, a minor, and

the sam,e are hereby in all things approved, incorporated and made a part of this Judgment.

       THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that

the Settlement Agreements and Releases of aU Claims are in all respects approved.

           IT IS FURTHER ORDERED, ADJUDGED AND DECREED by the Court that

Defendant Kristen Hayter pay the following amounts as outlined below as provided by, and in

accordance with, the terms and conditions of his Settlement Agreement and Release.

           !!.       payment in the amount of $21,381.42 to Optum in fuU satisfaction of its health

                 insurance subrogation lien.

           B.        payment in the amount of $8,618.58 to the law firm of Roger D. Walton, P.C.,

                 attorney for Plaintiff

           IT IS FURTHER ORDERED, ADJUDGED AND DECREED by the Court that

Defendant Conswner Counry Muruallnsurance Company pay the following amounts as outlined below

as provided by, and in accordance with, the terms and conditions of its Settlement Agreement and

Release.

           A.        $5,005.94 to be placed in the Registry of the Court for the benefit of the Minor, Kelsie

           Nicole Schneider.

           B.        $53,564.65 made payable to Pacific Ufe & Annuity Services, Inc. for the funding of

           furure Periodic payments made payable to Kelsie Schneider (Payee) according to the schedule

           as follows (the "Periodic Payments"):



PINAL JUDGMENT                                                                                        Pagc2
                                               096-276274-15


        1)      $4,000.00 payable semi-annually, guaranteed for 4 years and 6 months period certain,

        first payment beginning on 01/01/2016, with the last guaranteed payment on 01/01/2020.

        2)      $20,430.93 guaranteed lump sum payable on 11/26/2022.

The obligation to make the above referenced periodic payments may be assigned within the meaning

of Section 130(c) of the Internal Revenue Code of 1986, as amended to Pacific Life & Annuity

Services. Inc. (the "Assignee"). The Assignee may fund the periodic payment obligation through the

purchase of an annuity policy from Pacific I j fe Insurance Company.

        IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the rights to

receive periodic payments granted to the minor Plaintiff in this Judgment may not be sold,

transferred, hypothecated, pledged, or otherwise alienated in any manner, directly or indirectly,

without the prior approval of the then-sitting Judge of this Court, as evidenced by an order

approving such transaction entered after compliance with all requirements of the Structured

Settlement Protection Act, §§ 141.001, Texas Civil Practice and Remedies Code, as it now exists or

may hereafter be amended, or any successor to such statute. Any purponed or attempted sale,

transfer, hypothecation, pledge, or other alienation of such payment rights that has not been so

approved will be a direct violation of this order

        IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Guardian Ad

Litem, D. Michael Wallach, tax ID number XX-XXXXXXX, shall be awarded the sum of$5000.00as his

fee for services. Defendant Kristen Hayter, through his liability insurance carrier, USAA Casualty

Insurance Company, is ordered to pay the sum of $2500.00; Defendant Consumer County Mutual

Insurance Company is also ordered to pay the sum of $2500.00.

        IT IS FURTHER ORDERED, ADJUDGED AND DECREED that all costs of Court,

with the exception of the Guanlian Ad Litem fees as set forth above, are to be borne by the parties

incurring same. It further appears to the Court that all sums and costs herein concerned will be fully



FINAL Jl.IDGMENT                                                                                PageJ
                                              096-276274-15


 paid as aforesaid by Defendants. Accordingly, it is further ORDERED that no execution shall issue

hereon, this Judgment being fully satisfied, except for the payment of the Guardian Ad Litem fees.

The Judgment finally disposes of all parries and aU claims.

        SIGNED    this~ day of f9ot;_                     ,2015.



APPROVED AS TO FORM AND CONTENT:




t~#l<
D. MICHAEL WALLACH
State Bat No. 20780650
Wallach & Andrews, P.C.
2501 Parkview Drive, Suite 303
Fort Worth, Texas 76102
GUARDIAN AD LITEM




 Is/ RON W. WALTON
RON W. WA.LTON
State Bat No. 007 92904
ROGER D. "ROCKY" WALTON
State Bar No. 20828300
Filings@rockywalton.com.
Law Firm of Roger (Rocky) Walton, P.C.
2310 W. Interstate 20, Suite .200
Arlington, Texas 76017-1676

ATTORNEYS FOR AUDRIANNE SCHNEIDER,
INDIVIDUALLY AND AS NEXT FRIEND OF
KELSIE SCHNEIDER, A MINOR




FINAL JUDGMENT                                                                             Page 4
                                        096-276274-15




 MICAH P. PARDUN
 Texas Bm: No. 24041643
 1301 E. Collins. Blvd., SJlltc 490
 Richardson, Texas 75081
 Direct Telephone: 214-S'i'0-6245
 Main Telephone: 214-570-6300
 Pncsi.tnile: Direct Fax 855-748-3821

ATTORNEY FOR.DEFENDANT CONSUMERS
COUNTY MUTUAL INSURANCE COMPANY




ATTORNEY FOR DeFENDANT
KRISTEN HAYTER




F!NALJUDGMENT                                           PageS